Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In light of the attachments that Applicant filed with the remarks on 4/11/2022 and the broadest reasonable interpretation, the Examiner is interpreting “low-grade nickel matte” to mean a nickel matte with about 14.28 wt.% nickel (see, Cui, Fuhui, et al., A Sustainable and Selective Roasting and Water-Leaching Process to Simultaneously Extract Valuable Metals from Low-Grade Ni-Cu Matte, The Minerals, Metals & Materials Society (2018), Table 1). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 9 and 10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Victorovich et al. (US4304644) (hereinafter “Victorovich”).
Victorovich teaches a process for treating a matte for selective extraction of nonferrous metals using a single stage oxidative pressure leach wherein leaching is carried out in a continuous manner on an aqueous slurry of the matte having a specific sulfur adjustment (Victorovich, Abstract). Victorovich also teaches that the process may be used for treating mattes containing copper-nickel-cobalt-iron and that the mattes are formed by smelting and converting various mineral sulfide-containing ores or concentrates (Victorovich, Column 1, lines 17-24). Victorovich also teaches that the mattes may contain, in weight%, 20-60% copper, 15-60% nickel, up to 20-50% cobalt, up to 20-30% iron, and up to 20-25% sulfur (Victorovich, Column 2, lines 14-19).
Victorovich further teaches selectively leaching nickel, cobalt, and copper by forming an aqueous slurry comprising ground matte, and having a sulfur content substantially equivalent on a molar basis to the nickel and cobalt plus about 35-70% of the copper in the slurry, subjecting the aqueous slurry to the aqueous oxidative leach in a continuous manner, i.e., continuously adding slurry containing ground matte and sulfur content, for a period of time necessary to convert substantially all of the sulfidic sulfur in the slurry to sulfate form, thereby obtaining a substantially iron-free leach solution, i.e., some of the iron remains in the leach solution of nickel and cobalt, forming a nickel-iron-cobalt leachate, containing a preponderant amount of the nickel and cobalt values and a copper sulfate hydrate containing leach residue (Victorovich, Column 4, lines 25-49). Victorovich also teaches that the sulfur content can be adjusted by adding H2SO4, i.e., sulfuric acid, to the slurry in order to adjust the sulfur content such that the nickel, cobalt, and copper can form sulfates, and a slurry of matte, water, and sulfuric acid can be combined and used during the selective leaching process (Victorovich, Column 6, lines 1-6 and lines 28-30 and Examples 1 and 2).
Moreover, Victorovich teaches that the leach solution can be separated from the residue by washing with water in a liquid:solid separation step, forming a Ni-Co leach liquor and a copper sulfate hydrate leach residue, and the leach solution and residue can be treated to recover the nickel, cobalt, and copper, as well as precious metals if they are present (Victorovich, Column 4, lines 50-54 and Figure 1). 

However, Victorovich does not disclose or suggest that the selective leaching is atmospheric non-oxidative leaching, in fact Victorovich specifically teaches oxidative leaching (Victorovich, Abstract), collecting gaseous hydrogen sulfide, a first leachate, and a first leaching slag, or smelting the copper-enriched leaching slag obtained in step 1) in a copper smelting system to obtain copper and noble metals as presently claimed.

Therefore, it is clear that Victorovich does not disclose or suggest the present invention.

Claims 9 and 10 are cancels because Applicant elected the process claims in the response filed 10/27/21 and did not present any arguments that the restriction was improper, therefore the non-elected apparatus claims have been canceled.
Regarding the above claim interpretation and attachments filed with the remarks on 4/11/22, with respect to the meaning of “low-grade nickel matte”, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the amendment to claim 4 to clarify when in the leaching process the leaching hold time occurs, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the amendment to claim 5 to correct the antecedent basis issue, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the amendment to claim 7 to replace the trademark/trade name “P507” and “Cyanex 272”, the previous 35 U.S.C. 112(b) rejection is withdrawn.


In light of the above, claims 1-8 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738

/BRIAN D WALCK/Primary Examiner, Art Unit 1738